COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  DANIEL MICHAEL ATHENS,                         §              No. 08-19-00195-CR

                       Appellant,                §                Appeal from the

  v.                                             §               346th District Court

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                       State.                    §              (TC# 20150D01963)

                                                 §
                                           ORDER

       The Court GRANTS the Court Reporter’s fourth request for an extension of time within

which to file the Reporter’s Record until January 8, 2020. NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WIL BE CONSIDERED

BY THIS COURT.

       It is further ORDERED that Mary Elizabeth Bonney, Official Court Reporter for the

346th District Court, for El Paso County, Texas, prepare the Reporter’s Record for the above

styled and numbered cause and forward the same to this Court on or before January 8, 2020.


       IT IS SO ORDERED this 10th day of December 2019.


                                     PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.